MEMORANDUM2
Carlos Thomas Garcia, a California state inmate, appeals pro se the district court’s dismissal of his 42 U.S.C. § 1983 action alleging retaliation, without leave to amend, pursuant to 28 U.S.C. § 1915A(b)(l). We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s dismissal under 28 U.S.C. § 1915A(b)(l) for failure to state a *465claim. See Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000). The district court’s denial of leave to amend is reviewed for abuse of discretion, see Lopez v. Smith, 203 F.3d 1122, 1131 (9th Cir.2000) (en banc); and the district court’s decision not to exercise supplemental jurisdiction over related state law claims is reviewed for clear error, see Brady v. Brown, 51 F.3d 810, 816 (9th Cir.1995). We affirm.
We conclude that the district court properly dismissed Garcia’s complaint, which alleged that he was denied a hardship transfer in retaliation for filing grievances, because the prison officials’ transfer decision was based on legitimate safety concerns. See Pratt v. Rowland, 65 F.3d 802, 806 (9th Cir.1995). Therefore, the district court did not abuse its discretion by not granting Garcia an opportunity to amend his complaint because amendment would be futile. See Lopez v. Smith, 203 F.3d at 1131.
The district court properly declined to exercise pendant jurisdiction over Garcia’s state law claims because his federal claims were absolutely devoid of merit. See Brady, 51 F.3d at 816.
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.